DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 01/27/2022 has been entered and made of record. This application contains 15 pending claims. 
Claims 1, 5, 8-10 and 16-18 have been amended.
Claims 4, 11-12 and 19-21 are cancelled.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant argued that pin 101 which is a receiving pin of Dräxlmaier comprise a single contact.
However, the examiner disagrees with the above argument because, the amended claims appear to have pins from the plug each comprising two contacts while the receptor pin does not have two contact.
Therefore, the prior arts of record teach all limitation of the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 recites the limitation " the electrical contacts" which should be “the first and second electrical contacts”.  
Claims 16 recites “the pin” in line 12 which should be “the second pin”
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 8 and 16 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Dräxlmaier.

Regarding to claim 1, Dräxlmaier discloses an electrical plug (fig. 7 shows a plug 106) for testing an electrical mains socket (fig. 6 shows a mating socket 102 for plug 106), when engaged therewith, the electrical plug comprising a first pin (fig. for engagement with a first pin receptor (fig. 6 shows left receptor 101L for pin 1L) of the electrical mains socket (fig. 6[102]) and a second pin (fig. 6-7 shows pin [1] right plugged into 101R of 102, hereinafter 1R) for engagement with a second pin receptor (fig. 6 shows right receptor 101R for pin 1R) of the electrical mains socket (fig. 6[102]), 
wherein the first pin (fig. 7[1L]) comprises first and second electrical contacts (1 as shown in fig. 2-3 included first electrical contact [2] and second electrical contact [3]), each comprising a surface portion to engage with a different respective region of the first pin receptor (101L) of the electrical mains socket (102) when the first pin (1L) is engaged with the first pin receptor (101L), the electrical contacts being electrically isolated from one another at the first pin (abstract discloses 2 and 3 are isolated from each other), and 
wherein the second pin (fig. 7[1R]) comprises third and fourth electrical contacts (1 as shown in fig. 2-3 included first electrical contact [2] and second electrical contact [3], thus second pin 1R would has third and 4 electrical contacts), each comprising a surface portion to engage with a different respective region of the second pin receptor (101R) of the electrical mains socket (102) when the second pin (1R) is engaged with the second pin receptor (101R), the third and fourth electrical contacts being electrically isolated from one another at the second pin (abstract discloses 2 and 3 are isolated from each other).

Regarding to claim 16, Dräxlmaier discloses a method of testing an electrical mains socket (fig. 6 shows a socket 102) comprising a first pin receptor (fig. 6 and a second pin receptor (fig. 6 shows a plug 101R), the method comprising: 
providing an electrical plug (fig. 7 shows a plug 106) comprising a first pin for engagement with the first pin receptor of the electrical mains socket (fig. 6-7 shows pin [1] left plugged into 101L of 102, hereinafter 1L) and a second pin for engagement with a second pin receptor of the electrical mains socket (fig. 6-7 shows pin [1] right plugged into 101R of 102, hereinafter 1R), 
wherein the first pin (fig. 7[1L]) comprises first and second electrical contacts (1 as shown in fig. 2-3 included first electrical contact [2] and second electrical contact [3]), each comprising a surface portion to engage with a different respective region of the first pin receptor (101L) when the first pin (1L) is engaged therewith, the electrical contacts being electrically isolated from one another at the first pin (abstract discloses 2 and 3 are isolated from each other), and 
wherein the second pin (fig. 7[1R]) comprises third and fourth electrical contacts (1 as shown in fig. 2-3 included first electrical contact [2] and second electrical contact [3], thus second pin 1R would has third and 4 electrical contacts), each comprising a surface portion to engage with a different respective region of the second pin receptor (101R) of the electrical mains socket (102) when the pin (1R) is engaged with the second pin receptor (101R), the third and fourth electrical contacts being electrically isolated from one another at the second pin (abstract discloses 2 and 3 are isolated from each other); 
engaging each pin with the respective pin receptor to make electrical contact therewith (fig. 6-7 show the plug engaged with socket); and 
measuring [[an]] a first electrical resistance between the first and second electrical contacts and a second electrical resistance between the third and fourth electrical contacts (abstract discloses measurements and four-wire measurements with a first contact part (2) and a second contact part (3) each having a contact region (6) and paragraph 0014 discloses to measure the resistance).  

Regarding to claim 2, Dräxlmaier discloses the electrical plug of claim 1, comprising a first circuit connected to the first and second electrical contacts, and configured to measure an electrical resistance therebetween (paragraph 0014 discloses to measure the resistance).

Regarding to claim 3, Dräxlmaier discloses the electrical plug of claim 1, wherein at least one of the following applies: the first and second electrical contacts are separated by an intermediate portion of the first pin (2 and 3 are isolated by insulation plate 4); or the first and second electrical contacts are diametrically opposed to one another.

Regarding to claim 8, Dräxlmaier discloses the electrical plug of claim 1, comprising a third circuit connected to the first, second, third and fourth electrical contacts, and configured to measure, by four-wire sensing, at least one of an impedance and a resistance of an electrical installation connected to the electrical mains socket (fig. 6 shows two identical pin 1 and abstract discloses four-.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dräxlmaier.

Regarding to claim 9, Dräxlmaier discloses an electrical plug (fig. 7 shows a plug 106) electrical testing system for testing an electrical mains socket (fig. 6 shows a mating socket 102 for plug 106), the testing system comprising: 
an electrical plug comprising a first pin (fig. 6-7 shows pin [1] left plugged into 101L of 102, hereinafter 1L) for engagement with a first pin receptor (fig. 6 shows left receptor 101L for pin 1L) of the electrical mains socket (fig. 6[102]) and a second pin (fig. 6-7 shows pin [1] right plugged into 101R of 102, hereinafter 1R) for engagement with a second pin receptor (fig. 6 shows right receptor 101R for pin 1R) of the electrical mains socket (fig. 6[102]), 
wherein the first pin (fig. 7[1L]) comprises first and second electrical contacts (1 as shown in fig. 2-3 included first electrical contact [2] and second electrical contact [3]), each comprising a surface portion to engage with a different respective region of the first pin receptor (101L) of the electrical mains socket (102) when the first pin (1L) is engaged with the first pin receptor (101L), the electrical contacts being electrically isolated from one another at the first pin (abstract discloses 2 and 3 are isolated from each other), and 
wherein the second pin (fig. 7[1R]) comprises third and fourth electrical contacts (1 as shown in fig. 2-3 included first electrical contact [2] and second electrical contact [3], thus second pin 1R would has third and 4 electrical contacts), each comprising a surface portion to engage with a different respective region of the second pin receptor (101R) of the electrical mains socket (102) when the second pin (1R) is engaged with the second pin receptor (101R), the third and fourth electrical contacts being electrically isolated from one another at the second pin (abstract discloses 2 and 3 are isolated from each other); 
a first circuit connected to the first and second electrical contacts and configured to measure [[an]] a first electrical resistance therebetween (abstract discloses measurements and four-wire measurements with a first contact part (2) and a second contact part (3) each having a contact region (6) and paragraph 0014 discloses to measure the resistance. Therefore, it would be a measurement circuit to measure resistant between 2 and 3 of 1L); and
 a second circuit connected to the third and fourth electrical contacts and configured to measure a second electrical resistance therebetween (abstract discloses measurements and four-wire measurements with a first contact part (2) and a second contact part (3) each having a contact region (6) and paragraph 0014 discloses to measure the resistance. Therefore, it would be a measurement circuit to measure resistant between 2 and 3 of 1L).  
Furthermore, it is mere duplication in part. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).

Regarding to claim 5, Dräxlmaier discloses the electrical plug of claim 1, comprising a second circuit connected to the third and fourth electrical contacts, and configured to measure an electrical resistance therebetween (abstract discloses measurements and four-wire measurements with a first contact part (2) and a second contact part (3) each having a contact region (6) and paragraph 0014 discloses to measure the resistance. Therefore, it would be a measurement circuit to measure resistant between 2 and 3 of 1R. fig. 6 shows two identical pin 1 therefore, there is a second circuit corresponding to the second pin 1 to determine the resistance).
Furthermore, it is mere duplication in part. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).

Regarding to claim 10, Dräxlmaier discloses the electrical plug of claim 9, wherein at least one of the following applies: the first and second electrical contacts are separated by an intermediate portion of the first pin (2 and 3 are isolated by insulation plate 4); or the first and second electrical contacts are diametrically opposed to one another.

Regarding to claim 15, Dräxlmaier discloses the electrical plug of claim 9, comprising a third circuit connected to the first, second, third and fourth electrical contacts, and configured to measure, by four-wire sensing, at least one of an impedance and a resistance of an electrical installation connected to the electrical mains socket (fig. 6 shows two identical pin 1 and abstract discloses four-wire measurement for measuring resistance; therefore, it would has necessitated to have a third circuit to determine the resistance).

Claims 6-7, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dräxlmaier as applied to claims 2 and 9 respectively above, and further in view of Cabot.

Regarding to claims 6 and 13, Dräxlmaier discloses the electrical plug of claims 2 and 9 respectively.
Dräxlmaier does not disclose comprising: a controller; and an emitter of radiation, wherein the controller is configured to: receive a measured resistance value from the first circuit; and control, based on the measured resistance value, an output of the emitter.
Cabot discloses a testing device including a housing having an indicator, a first test probe configured to be inserted into an alternating-current (AC) receptacle, a second test probe configured to be inserted into a universal serial bus (USB) receptacle. Fig. 4 of Cabot discloses a controller to test the performance or a receptacle including measure resistance, fig. 4 shows an indicator (emitter) base on the test signal to indicate the status of the measurement (abstract).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Cabot into Dräxlmaier in order to provide the status of the receptacle to user.

Regarding to claims 7 and 14, Dräxlmaier in view of Cabot discloses the electrical plug of claims 6 and 13 respectively, wherein at least one of the following applies: the emitter is a light source or a transmitter of electromagnetic radiation or an emitter of an audio alert; or the controller is configured to adjust the output of the emitter in response to a determination that the measured resistance value has a predetermined relationship with a resistance value threshold (fig. 4 and paragraph 0027 of Cabot).

Regarding to claim 17, Dräxlmaier discloses the method of claim 16, except comprising: receiving a measured resistance value measured by a circuit connected to the first and second electrical contacts; and controlling, based on the measured resistance value, an output.
Cabot discloses a testing device including a housing having an indicator, a first test probe configured to be inserted into an alternating-current (AC) receptacle, a second test probe configured to be inserted into a universal serial bus (USB) receptacle. Fig. 4 of Cabot discloses a controller to test the performance or a receptacle including measure resistance, fig. 4 shows an indicator (emitter) base on the test signal to indicate the status of the measurement (abstract).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA, to incorporate Cabot into Dräxlmaier in order to provide the status of the receptacle to user.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dräxlmaier in view of Cabot as applied to claim 17 above, and further in view of Montgomery.

Regarding to claim 18, Dräxlmaier in view of Cabot discloses the method of claim 17, comprising: adjusting, in response to determining that the measured resistance value and the resistance value threshold have the predetermined relationship, the output of radiation by the emitter (Cabot discloses the indicator to indicate the status of the socket which indicates the controller adjust the signal to the indicator (cause the LED turn on and off based on the measured value)).
 determining whether the measured resistance value has a predetermined relationship with a resistance value threshold.
Montgomery discloses an apparatus for determine the resistive fault condition where the impedance value being compared to a threshold value.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Montgomery into Dräxlmaier in view of Cabot in order to determine an imbalance between the respective source impedances for the live and neutral conductors.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863